Citation Nr: 9922092	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-33 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently rated as 10 percent disabling.

2.  Entitlement to a temporary total disability rating, under 
the provisions of 38 C.F.R. § 4.29, due to VA hospitalization 
from December 5, 1994, to January 9, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

REMAND

The veteran served on active duty from February 1951 to 
September 1952.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of June 1995 and March 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for dementia 
as secondary to service-connected schizophrenia was raised on 
behalf of the veteran in June 1999.  This raised issue must 
be addressed before the Board decides the issues currently on 
appeal.

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to any pending claim, to include all 
treatment records for psychiatric 
disability since September 1998.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the file, all records 
noted by the appellant which are not 
currently on file.

2.  The appellant should also requested 
to provide medical evidence, such as a 
statement from a psychiatrist, supportive 
of the claim that the veteran's dementia 
was caused or chronically worsened by the 
service-connected schizophrenia.

3.  Then, the RO should undertake any 
other indicated development and 
adjudicate the claim for service 
connection for dementia.  If this claim 
is granted and/or additional evidence 
relevant to the issues currently on 
appeal is received, the RO should also 
readjudicate the issues currently on 
appeal.  If appropriate the appellant and 
her representative should be provided a 
supplemental statement of the case and 
informed of the requirements to perfect 
an appeal with respect to any new issue.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until she is otherwise notified by 
the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 





expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

